Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10 are pending.
Priority
Instant application 16311387, filed 12/19/2018 claims benefit as follows:

    PNG
    media_image1.png
    65
    369
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) received 7/10/2019, 7/08/2020 and 9/16/2020 have been considered unless marked with a strikethrough.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US-20160020405 (“the ‘405 publication”, made of record on the IDS).
The ‘405 publication teaches an organic light emitting element including an emission layer between an anode and a cathode (see claim 2 for example), wherein the emission layer includes a host and a dopant ([0065] for example).  Further, the ‘405 publication teaches an emission layer includes a second compound represented by formula II as a host (see [0066] for example), and still further, wherein the emission layer includes a fourth compound represented by formula 4 as a dopant ([0076] and [0079] for example).
Further, the ‘405 publication teaches anticipatory species for example at least: 2-132, 2-135, 2-138 of the anthracene wherein the substituent is alkyl.  With respect to dopant see [0079] for example of a pyrene containing aryl amine having between 3-60 ring carbons:

    PNG
    media_image2.png
    243
    266
    media_image2.png
    Greyscale
..

Claim(s) 1-3, 5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-20130022071 (“the ‘071 publication”, made of record on the IDS, a translation is attached from Google Patents).
The ‘071 publication teaches formula 1 with D as deuterium.

    PNG
    media_image3.png
    107
    213
    media_image3.png
    Greyscale
.
Further, the ‘071 publication teaches an anticipatory specie at P2-27 for example:

    PNG
    media_image4.png
    157
    217
    media_image4.png
    Greyscale
.
Further, the ‘071 publication teaches at [0176] that the dopant material is used in emission layer.
Still further, the ‘071 publication teaches utility as a device and cathode and anode:

    PNG
    media_image5.png
    201
    310
    media_image5.png
    Greyscale
.

Examples 1 to 26 are examples used as fluorescent dopant materials, and Examples 27 to 151 are examples used as fluorescent host materials.


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160020405 (“the ‘405 publication”, made of record on the IDS).
The ‘405 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘405 publication fails to teach a specie having overlapping anthracenes containing deuterium or multiple deuterium atoms.
However, at [0049], [0079], claim 1, claim 11, the ‘405 publication teaches deuterium as part of the genus and subgenus.  Further, examples of anthracenes compounds containing deuterium are also present as species (see for example 2-145, 2-146, 2-147).  These examples 
It would have been prima facie obvious to modify an anticipatory specie as found in the rejection above with deuterium at one or multiple positions because structurally similar compounds are expected to have similar properties.  In this case, the ‘405 publication links deuterium substitution as a common substituent and further shows the preferred nature of deuterium in species.  One could readily pick deuterium as a substituent from a preferred group to arrive at the instant claims.  With respect to the amount of deuterium atoms on the core, the ‘405 publication in examples 2-145 through 2-147 and these examples teaches that multiple rings can be substituted with deuterium.  For example, examples 2-145 through 2-147 in combination with non-deuterated species teaches that (R1)a relative the instant claims can be 0-7, (R1)b can be 0-8, (R1)d can be 0-5 deuterium atoms. 
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622